By entry dated November 18, 1987, this court ordered respondent, Douglas W. Wright, to show cause why he should not be held in contempt of this court for failure to comply with the subpoena served on him on June 11, 1987 and for failing to cooperate with disciplinary proceedings. On December 30, 1987, this court issued an order holding respondent in contempt of this court for his failure to respond, by December 2,1987, to this court’s order to show cause dated November 18, 1987.
Upon consideration of a motion for sanctions filed by relator, the Toledo Bar Association:
IT IS ORDERED by the court that said motion be, and the same hereby is, granted.
IT IS FURTHER ORDERED by the court that respondent be, and hereby is, suspended from the practice of law in the state of Ohio, effective as of the date of this order, until such time as respondent complies with this court’s subpoena served on him on June 11,1987 and cooperates with disciplinary proceedings.
IT IS FURTHER ORDERED that respondent cease and desist from the practice of law in any form and is hereby forbidden to appear on behalf of another before any court, judge, commission, board, administrative agency or other public authority.
IT IS FURTHER ORDERED that respondent is forbidden to counsel or advise, or prepare legal instruments for others or in any manner perform services.
IT IS FURTHER ORDERED that respondent is hereby divested of each, and all of the rights, privileges and prerogatives customarily accorded to a member in good standing of the legal profession of Ohio.
IT IS FURTHER ORDERED that if, by February 8, 1988, respondent has not complied with this court’s subpoena served on him on June 11,1987, then respondent shall also complete the following no later than February 8, 1988:
1. Notify all clients being represented in pending matters and any co-counsel of his suspension and his consequent disqualification to act as an attorney after the effective date of this order and, in the absence of co-counsel, also notify the clients to seek legal service elsewhere, calling attention to any urgency in seeking the substitution of another attorney in his place;
2. Regardless of any fees or expenses due respondent, deliver to all clients being represented in pending matters any papers or other property pertaining to the client, or notify the clients or co-counsel, if any, of a suitable time and place where the papers or other property may be obtained, calling attention to any urgency for obtaining such papers or other property;
3. Refund any part of any fees or expenses paid in advance that are unearned or not paid, and account for any trust money or property in the possession or control of respondent;
4. Notify opposing counsel in pending litigation or, in the absence of counsel, the adverse parties of his disqualification to act as an attorney after the effective date of this order, and file a notice of disqualification of respondent with the court or agency before *606which the litigation is pending for inclusion in the respective file or files;
5. Send all such notices required by this order by certified mail with a return address where communications may thereafter be 'directed to respondent;
6. File with the Clerk of this court and the Disciplinary Counsel of the Supreme Court an affidavit showing compliance with this order, showing proof of service of notices required herein, and setting forth the address where the affiant may receive communications; and
7. Retain and maintain a record of the various steps taken by respondent pursuant to this order.
IT IS FURTHER ORDERED that respondent shall keep the Clerk and the Disciplinary Counsel advised of any change of address where respondent may receive communications.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Section 22 of Rule V of the Supreme Court Rules for the Government of the Bar of Ohio.
Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.